On the trial of this cause appellant, as set out in its *Page 251 
motion, dictated into the record a demurrer to appellee's special plea in bar, instead of writing out and signing the demurrer and filing it in the cause. The demurrer was overruled. Appellant declined to plead further, and a judgment was entered in appellee's favor. From that judgment appellant prosecutes this appeal. The cause therefore went to final judgment on the pleadings alone, so far as the record reveals. The demurrer to the special plea is not in the record. The final judgment recites that the special plea was demurred to; that is all there is in the record to show that there was a demurrer to the special plea.
Appellant, however, sets up in its motion that there was a demurrer dictated into the record to the court reporter. Section 724 of the Code of 1930 provides, among other things, that it shall be the duty of the court reporter "to make of the record every part of the proceedings arising and done during the trial, from the opening until the conclusion thereof, including motions so arising to amend the pleadings, except amendments to indictments, and the ruling of the court thereon and all other motions and steps that may occur in the trial, in addition to the oral testimony." Conceding, but not deciding, that this method of pleading was authorized by the statute, still, when resorted to, the plea becomes a part of the court reporter's record of the trial to the same extent as his record of other matters occurring during the trial, required by the statute to be made part of the record, and the only way to get such a pleading before this court is to bring up the court reporter's record in the manner provided by section 725 of the Code of 1930. That section provides, among other things, that in all cases in which the trial is taken down by the official court reporter, any party desiring to appeal shall notify the court reporter in writing within ten days after the adjournment of the court of the fact that a copy of the notes is desired. This method was not complied with by appellant. Appellant failed to give the court *Page 252 
reporter the ten days' notice provided for by the statute. Therefore, there is no way now for appellant to get the demurrer before this court.
Motion overruled.